NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

NATHANIEL J. WILLINGHAM,
Petitioner, .

V.

DEPARTMENT OF THE NAVY,
Respondent.

2012-3152

Petition for review of the Merit Systems Protection
Board in case no. DC330100370-I-1.

ON MOTION

ORDER

Nathanie1 J. Willingham moves for leave to proceed in
forma pauperis.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

NATHANIEL WILLINGHAM v. NAvY 2
FoR THE CoURT

AUG 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
C1erk

ccc Nathanie1 J. Willingham

Amanda L. Tantum, Esq.
s24

"»S»,ae":£é'§§`i:a'az,s.:°“
AUG 22 2012
JAN HUHBALY

CLEBK